11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Viking International, Ltd.,                  * From the County Court
                                               at Law No. 2 of Midland County,
                                               Trial Court No. CC17847.

Vs. No. 11-17-00324-CV                       * January 19, 2018

Ramos Pipe & Construction, LLC,              * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.)

     This court has considered Viking International, Ltd.’s motion to dismiss this
appeal and concludes that the motion should be granted.             Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Viking International, Ltd.